Order entered June 4, 2013




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00536-CR

                             JAMES A. ROUGHLEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. F95-02453-OI

                                           ORDER
       Appellant’s motion to extend the time for filing a motion for rehearing is GRANTED,

and the time is extended until June 14, 2013.


                                                         /s/   DAVID L. BRIDGES
                                                               JUSTICE